Citation Nr: 0529819	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  04-10 174	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased evaluation for HIV-related 
illness, currently evaluated as 60 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The appellant had active duty from May 1985 to January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision of the 
Winston-Salem, North Carolina  Department of Veterans Affairs 
(VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is seeking an increased disability evaluation 
for HIV-related illnesses.  After a careful review of the 
evidence of record, the Board has determined that further 
development of the claim must be undertaken so as to ensure 
an informed decision is rendered.  

The appellant's disorder is currently evaluated as 60 percent 
disabling, under 38 C.F.R. § 4.88b, Diagnostic Code 6351.  
Under that provision, refractory constitutional symptoms, 
diarrhea, and pathological weight loss, or; minimum rating 
following development of AID-related opportunistic infection 
or neoplasm will be assigned a 60 percent evaluation.  AIDS 
with recurrent opportunistic infections or with secondary 
diseases afflicting multiple body systems; HIV-related 
illness with debility and progressive weight loss, without 
remission, or few or brief remissions warrants a 100 percent 
evaluation.   38 C.F.R. § 4.88b, Diagnostic Code 6351.  



The appellant last underwent a comprehensive VA HIV-related 
illness examination in June 2003.  In August 2005, he 
testified at a Travel Board hearing conducted at the RO that 
he had been diagnosed with colitis and herpes simplex - 
conditions not noted at the time of the June 2003 VA 
examination.  

Because the appellant has testified to symptoms not 
previously noted, and which may implicate the diagnostic 
criteria as set forth in 38 C.F.R. § 4.88B, Diagnostic Code 
6351, the appeal will be remanded for a comprehensive and 
updated VA medical examination.  See Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder, prior to 
adjudication of claims).

At the August 2005 Travel Board hearing, the appellant also 
testified that he received recent VA medical care through the 
auspices of the VA medical facility in Salisbury, North 
Carolina.  VA has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim.  38 
U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered).  The RO will therefore be instructed to 
ensure that all relevant VA medical records are obtained 
before readjudicating the claim.  

The appeal is therefore REMANDED for the following:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should afford the appellant a 
comprehensive medical examination, to be 
conducted by a qualified physician, to 
ascertain the severity of the service-
connected HIV-related illnesses.  The 
appellant's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  The examiner must respond to the 
following inquiries:

(1)  Does the appellant manifest any 
recurrent opportunistic infection, 
or secondary diseases of multiple 
body systems, (including, but not 
limited to, colitis and herpes 
simplex) and if so, what are such 
symptoms and their severity?

(2)  Is the appellant noted to have 
HIV-related debility and progressive 
weight loss, and if so, to what 
degree within the period beginning 
in September 2001?

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and, if appropriate, any 
additional development towards 
ascertaining whether the appellant is 
able to maintain employment.  The RO will 
also follow any applicable regulations 
and directives implementing the 
provisions of the VCAA as to its notice 
and development.  


4.  Following such development, the RO 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  

The RO's attention is called to the 
ruling in Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Holding that 
once a veteran submits evidence of a 
medical disability and submits a claim 
for an increased disability rating with 
evidence of unemployability, VA must 
consider a claim for a total rating based 
on individual unemployability); and  the 
provisions of 38 C.F.R.
§ 4.88b, Diagnostic Code 6351, Note 2 
(2004), which provides that 
"[p]sychiatric or central nervous system 
manifestations, opportunistic infections, 
and neoplasms may also be rated 
separately under appropriate codes if a 
higher overall evaluation results, but 
not in combination with the percentages 
otherwise assignable thereunder."

If any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


